DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I, M, W, and AV in the reply filed on February 18, 2022 is acknowledged.
Since the cited prior art teaches some of the non-elected species, claims 1, 2, 4, 5, 8, 9, 12, 13, 22-24, 26, 27, 29, 30, 32, 46, 48, 49 and 55 will be considered in this office action.
Claims 14, 18-21, 39, 42, 50, 53 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 18, 2022.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on July 25, 2019; November 19, 2019; June 18, 2020; and September 18, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement (IDS) submitted on February 18, 2020 was filed after the mailing date of the Restriction/Election Requirement on December 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Applicant defined the term “barcode” in paragraph [0042] as follows:
“[0042] The term "barcode," as used herein, generally refers to a label, or identifier, that conveys or is capable of conveying information about an analyte….”
Applicant defined the term “cell bead” in paragraph [0051] as follows:
“[0051] The term "cell bead," as used herein, generally refers to a particle that comprises (e.g., encapsulates, contains, attaches to, immobilizes to, etc.) a biological particle or analyte carrier (e.g., a cell, a nucleus, a fixed cell, a cross-linked cell), a virus, components of, or macromolecular constituents derived from a cell or virus….”
Applicant defined the term “analyte carrier” in paragraph [0050] as follows:
“[0050] The terms "biological particle" or "analyte carrier," as used herein, generally refers to a discrete biological system derived from a biological sample. The biological particle or analyte carrier may comprise, or carry therein, an analyte (e.g., biological analyte) of interest.”
Applicant defined the term “partition” in paragraph [0055] as follows:
“[0055] The term "partition," as used herein, generally, refers to a space or volume that may be suitable to contain one or more species or conduct one or more reactions…”
Applicant did not define the term “polymer”, therefore it is interpreted as any molecule comprising two or more repeating units.
Applicant did not define the term “chemical compound”, therefore it is considered to encompass any molecule with any molecular weight and structure.
Applicant did not define the term “engineered enzyme”, therefore it is considered to be anticipated by any recombinant enzyme.
The limitation of claim 22 “…an enzyme configured to perform said one or more reactions on said nucleic acid molecule or a derivative thereof…” is interpreted as any enzyme that acts on nucleic acids or their derivatives.
The limitation of claim 32 “…wherein said engineered enzyme is configured to bind to a binding partner wherein said binding partner inhibits the activity of said engineered enzyme…” is interpreted as any enzyme, since every enzyme binds to a binding partner, and while bound it is inhibited by it.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 22-24, 26, 29, 30, 32, 46, 48 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hindson et al. (EP 2 954 065 B1; Application published December 2015).
Regarding claim 1, Hindson et al. teach a method of nucleic acid analysis, comprising:
(a) generating a partition comprising (i) a cell bead comprising a nucleic acid molecule, (ii) a nucleic acid barcode molecule, and (iii) a polymer (Fig. 1-4, 6 and 8; [0009]-[0012]; [0024]-[0027]; [0030]-[0031]; [0049], where the polymer is a component of the shell, or a nucleic acid); and 
(b) using said nucleic acid molecule or a derivative thereof and said nucleic acid barcode molecule to perform one or more reactions in said partition to generate a barcoded nucleic acid molecule ([0054]-[0058]; [0141]-[0142]).
Regarding claim 2, Hindson et al. teach wells and droplets ([0073]).
Regarding claim 4, Hindson et al. teach performing reactions outside of cell bead ([0075]; [0092]-[0093]; [0106]; [0111]; [0122]; [0221]-[0223]).
Regarding claim 5, Hindson et al. teach nucleic acid ligation, extension and amplification ([0151]-[0152]; [0155]-[0156]).
Regarding claim 9, Hindson et al. teach a negatively charged polymer and nucleic acids, which are also negatively charged ([0027]; [0031]).
Regarding claims 22-24, 26, 30 and 32, Hindson et al. teach restriction enzymes (= nucleases), polymerases, ligases, transposase, and magnesium chloride [0121]; [0135]-[0140]; [0151]). 
Regarding claim 29, Hindson et al. teach fragmenting the nucleic acids before barcoding ([0130]-[0135]).
Regarding claims 46 and 48, Hindson et al. teach nucleic acids ([0052]-[0053]), therefore they inherently teach linear and non-crosslinked polymers.
Regarding claim 55, Hindson et al. teach that the polymer is incapable of diffusing into the bead ([0054]).
Claims 1, 2, 4, 5, 8, 9, 12, 13, 22-24, 26, 27, 29, 30, 32, 46, 48, 49 and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lan et al. (US 2022/0033893 A1; filed December 21, 2017).
Regarding claim 1, Lan et al. teach a method of nucleic acid analysis, comprising:
(a) generating a partition comprising (i) a cell bead comprising a nucleic acid molecule, (ii) a nucleic acid barcode molecule, and (iii) a polymer (Fig. 1-3; [0006]-[0008]; [0042]; [0055]-[0057]; [0070]-[0072]; [0078]-[0079]; [0091], where the polymer is a component of the shell, or a nucleic acid); and 
(b) using said nucleic acid molecule or a derivative thereof and said nucleic acid barcode molecule to perform one or more reactions in said partition to generate a barcoded nucleic acid molecule ([0041]; [0084]-[0089]; [0091]).
Regarding claim 2, Lan et al. teach droplets ([0045]).
Regarding claim 4, Lan et al. teach performing reactions outside of the gel bead ([0078]-[0079]; [0084]-[0089]).
Regarding claim 5, Lan et al. teach nucleic acid extension, amplification and ligation ([0087]-[0089]).
Regarding claims 8, 12 and 13, Lan et al. teach functionalized polymers ([0259], where bacterial cells, which inherently contain nucleic acids comprising methyl groups, are taught; [0057], where polymers with attached chemical compounds are taught).
Regarding claim 9, Lan et al. teach nucleic acids, such as DNA, which are negatively charged ([0041]).
Regarding claims 22-24 and 26, Lan et al. teach nucleases, transpose, polymerase, ligase and activating cations (([0081]; [0087]-[0090]; [00265], where PCR master mix is taught, and since PCR requires magnesium, teaching a PCR reagent mix inherently teaches Mg ions).
Regarding claim 27, Lan et al. teach a DNAse ([0081]).
Regarding claim 29, Lan et al. teach fragmenting the DNA before barcoding ([0075]).
Regarding claims 30 and 32, Lan et al. teach engineered enzymes ([0081]; [0090]; [0258]; [0264]-[0265]).
Regarding claims 46 and 48, Lan et al. teach linear and branched nucleic acids ([0041]).
Regarding claim 49, Lan et al. teach PEG and polyacrylamide ([0057]).
Regarding claim 55, Lan et al. teach microgel droplets which cannot release genomic DNA ([0061]), therefore they inherently teach that DNA cannot diffuse into the droplet.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 9, 22, 26, 30, 32, 46, 48 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 11 and 26 of U.S. Patent No. 10,428,326 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘326 patent.
Specifically, claim 1 of the instant application is drawn to a method for nucleic acid analysis, comprising: 
(a) generating a partition comprising (i) a cell bead comprising a nucleic acid molecule, (ii) a nucleic acid barcode molecule, and (iii) a polymer; and 
(b) using said nucleic acid molecule or a derivative thereof and said nucleic acid barcode molecule to perform one or more reactions in said partition to generate a barcoded nucleic acid molecule.
Claim 5 of the ‘326 patent is drawn to a method for processing or analyzing one or more components from a cellular sample, comprising: 
(a) providing a plurality of cell beads and a plurality of barcode beads, wherein (i) a cell bead of said plurality of cell beads comprises a cell, wherein said cell comprises a nucleic acid molecule in an interior region of said cell, and (ii) a barcode bead of said plurality of barcode beads comprises a plurality of nucleic acid barcode molecules, wherein nucleic acid barcode molecules of said plurality of nucleic acid barcode molecules comprise a common barcode sequence; 
(b) subjecting said plurality of cell beads to bulk processing, which bulk processing comprises: (i) rendering said nucleic acid molecule accessible to a species external to said interior region and (ii) denaturing said nucleic acid molecule to generate a denatured nucleic acid molecule in said cell bead; and (c) partitioning said plurality of cell beads and said plurality of barcode beads into a plurality of partitions, wherein upon partitioning, a partition of said plurality of partitions comprises said cell bead and said barcode bead,
further comprising using a nucleic acid barcode molecule from said plurality of nucleic acid barcode molecules and said denatured nucleic acid molecule or a derivative thereof to generate a barcoded nucleic acid molecule comprising a first sequence corresponding to said denatured nucleic acid molecule and a second sequence corresponding to said common barcode sequence.
Therefore, claim 5 of the ‘326 patent anticipates instant claims 1, 9, 46 and 48, since cell beads comprise a polymer, and further, nucleic acid is a polymer, and nucleic acid is negatively charged, linear and not cross-linked. Claim 55 of the instant application is anticipated by claim 26 of the ‘326 patent, since the nucleic acid is encapsulated in the bead.
Claim 2 of the instant application is anticipated by claims 10 and 11 of the ‘326 patent.
Claim 5 of the instant application is anticipated by claims 2 and 3 of the ‘326 patent, and claim 4 is anticipated by claim 4 of the ‘326 patent. Finally, claims 22, 26, 30 and 32 are obvious over claim 3 of the ‘326 patent, since performing the claimed reactions inherently requires using a polymerase, ligase or reverse transcriptase. 
In conclusion, the instant claims are obvious over claims of the ‘326 patent.
22.	Claims 1, 2, 5, 8, 9, 12, 13, 22, 26, 30, 32, 46 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 32, 39-41, 46 and 47 of copending Application No. 16/419,428 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘428 application.
Specifically, claim 1 of the instant application is drawn to a method for nucleic acid analysis, comprising: 
(a) generating a partition comprising (i) a cell bead comprising a nucleic acid molecule, (ii) a nucleic acid barcode molecule, and (iii) a polymer; and 
(b) using said nucleic acid molecule or a derivative thereof and said nucleic acid barcode molecule to perform one or more reactions in said partition to generate a barcoded nucleic acid molecule.
	Claim 41 of the ‘428 application is drawn to a method for nucleic acid sequencing, comprising: 
(a) providing a cell bead comprising a cell or constituent of said cell, wherein said cell or constituent comprises a nucleic acid molecule; 
(b) within said cell bead, processing said nucleic acid molecule with a reagent to generate a modified nucleic acid molecule in said cell bead, which modified nucleic acid molecule comprises one or more modified nucleic acid bases that are modified with respect to said nucleic acid molecule; and 
(c) subjecting said modified nucleic acid molecule or a derivative thereof to sequencing to identify a sequence comprising said one or more modified nucleic acid bases,
further comprising, prior to (c), partitioning said cell bead in a partition,
further comprising, prior to (c), (i) co-partitioning said cell bead and a barcode bead into said partition, wherein said barcode bead comprises a nucleic acid barcode molecule coupled thereto, wherein said nucleic acid barcode molecule comprises a barcode sequence; and (ii) using said nucleic acid barcode molecule and said modified nucleic acid molecule or derivative thereof to generate a barcoded nucleic acid molecule comprising (1) a sequence of said modified nucleic acid molecule, or a reverse complement thereof, and (2) said barcode sequence, or a reverse complement thereof.
Therefore, claim 41 of the ‘428 application anticipates instant claims 1, 9, 46 and 48, since cell beads comprise a polymer, and further, nucleic acid is a polymer, and nucleic acid is negatively charged, linear and not cross-linked. Further, claims 8, 12 and 13 are obvious over claim 32 of the ‘428 application, since the nucleic acid is being modified with chemical compounds.
Claim 2 of the instant application is anticipated by claim 40 of the ‘428 application.
Claim 5 of the instant application is anticipated by claims 46 and 47of the 428 application. Finally, claims 22, 26, 30 and 32 are obvious over claims 46 and 47 of the ‘428 application, since performing the claimed reactions inherently requires using a polymerase. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
23.	Claims 1, 2, 5, 8, 9, 12, 13, 22, 26, 27, 30, 32, 46 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 11 and 12 of copending Application No. 16/434,068 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘068 application.
Specifically, claim 1 of the instant application is drawn to a method for nucleic acid analysis, comprising: 
(a) generating a partition comprising (i) a cell bead comprising a nucleic acid molecule, (ii) a nucleic acid barcode molecule, and (iii) a polymer; and 
(b) using said nucleic acid molecule or a derivative thereof and said nucleic acid barcode molecule to perform one or more reactions in said partition to generate a barcoded nucleic acid molecule.
	Claim 1 of the ‘068 application is drawn to a method for determining an epigenetic state or characteristic of a nucleic acid molecule from a single cell, comprising: 
(a) providing a cell bead comprising said nucleic acid molecule from said single cell, wherein said nucleic acid molecule contains or is suspected of containing one or more epigenetic features; 
(b) partitioning said cell bead with a nucleic acid barcode molecule comprising a cell barcode sequence in a single partition among a plurality of partitions; 
(c) in said partition, using said nucleic acid molecule and said nucleic acid barcode molecule to synthesize a barcoded nucleic acid molecule, which barcoded nucleic acid molecule comprises said cell barcode sequence, wherein said cell barcode sequence is indicative of said single cell from which said nucleic acid molecule originates; 
(d) processing said barcoded nucleic acid molecule or a derivative thereof to identify said one or more epigenetic features and said cell barcode; and 
(e) using said one or more epigenetic features and said cell barcode sequence to determine said epigenetic state or characteristic of said nucleic acid molecule as being associated with said single cell, 
wherein, subsequent to (a), one or more reactions selected from the group consisting of oxygenase treatment, enzymatic deamination, proteinase treatment, methyltransferase treatment, treatment with methylation-specific restriction enzyme, micrococcal nuclease (Mnase) digestion, deoxyribonuclease (DNase) digestion, cross-linking treatment, immunoprecipitation, restriction digestion, transposase-mediated fragmentation, and proximity ligation are performed within said cell bead, said one or more reactions transforming at least a portion of said one or more epigenetic features of said nucleic acid molecule.
Therefore, claim 1 of the ‘068 application anticipates instant claims 1, 9, 46 and 48, since cell beads comprise a polymer, and further, nucleic acid is a polymer, and nucleic acid is negatively charged, linear and not cross-linked. Further, claims 8, 12 and 13 are obvious over claim 9 of the ‘068 application, since the nucleic acid is being modified with chemical compounds, such as methyl groups.
Claim 2 of the instant application is anticipated by claims 11 and 12 of the ‘068 application.
Claim 5 of the instant application is anticipated by claim 1 of the ‘068 application. Finally, claims 22, 26, 27, 30 and 32 are obvious over claim of the ‘068 application, since performing the claimed reactions inherently requires using a DNAse, Mnase or transposase. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
24.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 18, 2022